Citation Nr: 0940149	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the Appellant can elect a beginning date for 
benefits under the Dependent's Educational Assistance (DEA) 
program.

2.  Whether the creation of an overpayment of education 
benefits in the amount of $4,399.82 is valid.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 
INTRODUCTION

The Veteran served on active duty.  The appellant is the 
Veteran's child.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from administrative decisions dated in February 
2008 and April 2008 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file indicates that the appellant appeals the VA's 
awards of retroactive DEA benefits, because he did not get to 
make an election of his beginning date.   VA regulations 
provide that for eligibility derived from a Veteran with 
permanent total service-connected disability an eligible 
child's period of eligibility generally begins on the child's 
eighteenth birthday or on the successful completion of the 
child's secondary schooling, whichever first occurs.  38 
C.F.R. § 21.3041.  The period of eligibility generally ends 
on the earlier of the date of the child's 26th birthday or 
the date the Veteran is no longer P&T disabled.  Id.  The 
record does not contain the Veteran's rating decision that 
established DEA benefits or the notification of that 
decision.  This evidence is necessary to determine whether 
the appellant is eligible to elect a beginning dated for his 
benefits.  Accordingly, the RO should obtain and associate 
with the record a copy of the Veteran's rating decision that 
established DEA benefits and the notification of that 
decision.

In regards to the issue of the validity of the debt, the 
letter sent to the appellant to inform him of the creation of 
the debt is not of record.  The June 2008 statement of the 
case indicates that the letter was sent to the appellant in 
April 2008.  Thus, the Board finds that the debt notification 
letter should be associated with the claims file.

Furthermore, the June 2008 statement of the case and the June 
2008 administrative decision to waive the debt provide 
different reasons for the creation of the debt.  The June 
2008 statement of the case indicates that the debt was 
created when the Appellant's DEA benefits were terminated 
effective August 19, 2002 after it was determined that 
education benefits were paid without sufficient evidence 
being received in a timely manner.  The appellant was 
requested to provide the RO with a copy of his birth 
certificate in a letter dated in December 2002 and the 
appellant did not furnish that information until January 
2008.  Based on an audit conducted in March 2003 it appears 
that the debt arose from payments made for courses taken 
between August 18, 2002 and December 20, 2003.  However, the 
June 2008 administrative decision on the waiver of 
indebtedness indicated that the appellant's award was stopped 
effective August 18, 2002 when it was determined that he had 
been given benefits prior the effective date of eligibility.  
The Board believes that a determination of the exact amount 
of the overpayment and an accounting of how it was derived is 
essential to the proper disposition of this appeal. 

The Board also notes that one of the reasons for the creation 
of the debt was based on the appellant's failure to provide a 
copy of his birth certificate within one-year from the 
written request.  The appellant's DEA benefits were 
terminated effective August 19, 2002 when it was determined 
that education benefits were paid without sufficient evidence 
being received in a timely manner.  The record contains a 
copy of the letter sent to the appellant to request 
additional information and the denial of the claim for DEA 
benefits; however, neither of these notifications have a date 
stamp.  Therefore, the Board finds that the RO should attempt 
to locate a date stamped copy of the letter requesting 
additional benefits and a copy of the original date stamped 
denial of DEA benefits and associate them with the file.  The 
Board has also determined the RO should obtain the Veteran's 
claims file, associate it with the record and determine 
whether the RO already had a copy of the appellant's birth 
certificate at the time of the purported request in 2002.  VA 
has a duty to obtain any records in the custody of VA 
facilities that may have an impact on the adjudication of a 
claim as such records are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See generally, Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the record on 
appeal: (a) the Veteran's claims file, 
(b) the April 2008 debt notification 
letter, (c) a copy of the dated letter 
that requested the appellant to provide 
a copy of the public record of his 
birth or the church record of his 
baptism with the name of both parents, 
and (d) the dated copy of the January 
2003 determination that denied the 
appellant's claim for education 
benefits under the Chapter 35, DEA 
program.

2.	Provide an explanation on how the DEA 
benefits overpayment was created and 
formulate a paid and due audit to 
explain how it was calculated.  The 
audit should clearly indicate amounts 
paid to the appellant and dates of the 
payments, as well as the amounts that 
should have been paid to him.  A copy 
of the explanation and the written 
audit should be inserted into the 
Chapter 30 folder and another provided 
to the appellant. 

3.	Upon completion of the foregoing, 
readjudicate the issues on appeal.  If 
the determination remains unfavorable 
to the appellant, issue a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the appellant.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


